DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission in the instant application has been entered.

Nucleotide and/or Amino Acid Sequence Disclosures
The nucleotide and amino acid sequence disclosures in the instant application have been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 in the reply filed on 18 January 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden in searching the groups together because the search would be largely co-extensive.  This is not found persuasive because prior art 
Also, the examiner notes that the restriction requirement was set forth under the lack of unity principles relating to national stage applications and not under the principles of 35 U.S.C. 121, and search burden is not one of the factors necessary to show lack of unity. As such, applicant’s arguments do not appear to be proper in regard to the laws under which the restriction requirement was set forth.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28, 31-32, 35, 38, and 40-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 January 2022.



Request for Information Under 37 C.F.R § 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Background Regarding Request for Information – Relevant Publications: During the course of the examiner’s search, the examiner noted prior art citing the trade name “AZD-8601,” “AZD8601,” or a variant thereof. See e.g. Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2), which was previously cited in the PTO-892 on 15 November 2021. The Businesswire reference teaches the following text.

    PNG
    media_image1.png
    393
    1320
    media_image1.png
    Greyscale

As such, Busineswire teaches material known by the trade name “AZD8601.”
The examiner also cites Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595), also previously cited in the PTO-892 on 15 November 2021. Mullard teaches the following relevant text, which is reproduced below.

    PNG
    media_image2.png
    549
    773
    media_image2.png
    Greyscale

As such, the material known by the trade name “AZD8601” was provided to the public as of the date of publication of the Mullard reference.  
Relevant Post-Filing Teachings Regarding AZD8601 Trade Name: As best understood by the examiner, the “AZD8601” of the Businesswire and Mullard references appears to be related to the claimed invention. This determination is made in view of at least Antilla et al. (Molecular Therapy: Methods & Clinical Development, Vol. 18, September 2020, pages 464-472). Antilla et al. (hereafter referred to as Antilla) was published after the filing date of the instantly claimed invention and teaches a synthetic mRNA encoding VEGF-A. Antilla teaches the following, as of page 465, left column, relevant text reproduced below.

    PNG
    media_image3.png
    286
    560
    media_image3.png
    Greyscale

As such, based upon the above teachings, the skilled artisan would have expected that the AZD8601 of Businesswire and Mullard would have encoded the VEGF-A165 peptide, which appears to be the peptide of sequence ID #2 same peptide encoded by the mRNA of sequences 1, 3, 4, or 5. In addition, there appears to be evidence that the mRNA of AZD8601 is chemically modified, as evidenced by Antilla, page 465, left column, top paragraph. Nevertheless, it is unclear whether the skilled artisan would have expected that the AZD8601 would have had the sequences 1, 3, 4, or 5 as recited by the instant claims or would have differed from those sequences, e.g. due to different 5’ or 3’ untranslated regions.
Explanation of What Information is Requested: In view of the evidence provided above, there appears to a sufficient basis for the examiner to request additional information regarding what was meant by the phrase “AZD8601” as it was used by Businesswire and/or Mullard. In this request for information under 37 C.F.R. 1.105, the examiner is requesting more information regarding the identity of the material described as “AZD8601” in Businesswire and Mullard. This information is needed by the examiner at least in order for the examiner to make a determination as to whether or not 
Applicant’s response should answer the following questions, if available.
A) Encoded Polypeptide: Is the polypeptide encoded by “AZD8601” of Businesswire and Mullard the same as that of Seq ID. 2?
B) mRNA Sequence – Issue 1: Is the mRNA sequence of “AZD8601” of Businesswire and Mullard the same as that of Seq. IDs 1, 3, and 5?
C) mRNA Sequence – Issue 2: If the mRNA sequence of “AZD8601” of Businesswire and Mullard differs from the claimed mRNA sequence, is the difference in the coding region or in non-coding regions such as the 5’ untranslated region, the 3’ untranslated region, the poly-A tail, or both the coding region and the untranslated regions?


Compact Prosecution in view of Unknown Information
In order to achieve compact prosecution, the examiner has set forth prior art rejections including the Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2) and Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595) references. 
For the purposes of examination under prior art in view of the unknown information, the examiner has proceeded in examination under the assumption that the 
If applicant chooses not to substantively respond to the examiner’s request for information under 37 C.F.R. 1.105, the examiner will proceed in examination with the understand this non-response as an admission that the “AZD8601” in Businesswire and Mullard is a modified RNA of sequences IDs 1, 3, 4, or 5 which encodes the VEGF-A polypeptide with the sequence ID. 2.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benenato et al. (WO 2017/049245 A2) in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2).
Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benenato et al. (WO 2017/049245 A2) in view of Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
Benenato et al. (hereafter referred to as Benenato) is drawn to nanoparticle compositions for the delivery of mRNA therapeutic and prophylactic agents, as of 

    PNG
    media_image4.png
    569
    825
    media_image4.png
    Greyscale

Benenato teaches delivery of mRNA encoding VEGF-A on page 270, paragraph 00713.
Benenato does not teach that the mRNA has the specific sequence recited by the instant claims.
Businesswire teaches the following text.

    PNG
    media_image1.png
    393
    1320
    media_image1.png
    Greyscale

Mullard teaches the following text, reproduced below.

    PNG
    media_image2.png
    549
    773
    media_image2.png
    Greyscale

Neither Businesswire nor Mullard teach the required lipid.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid formulation of Benenato to have delivered the AZD8601 mRNA formulation of Businesswire or Mullard. Benenato is drawn to a lipid formulation for delivery of mRNA, and this can be used for delivery of an mRNA encoding VEGF-A. The AZD8601 of Businesswire and/or Mullard encodes VEGF-A. As such, the skilled artisan would have been motivated to have used the mRNA of Businesswire and/or Mullard as the mRNA in the composition of Benenato for predictable delivery of said mRNA with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. AZD8601, as of Businesswire and Mullard) for incorporation into a composition (that of Benenato), based on its recognized suitability for its intended use (encoding VEGF-A, which is desired by Benenato). See MPEP 2144.07.

As to claim 2, Benenato teaches the following on page 1, paragraph 0004, relevant text reproduced below.

    PNG
    media_image5.png
    348
    1143
    media_image5.png
    Greyscale

This reads on the required structural lipid, phospholipid, and PEG lipid.
As to claim 3, Benenato teaches phospholipids such as DOPE and DSPC on page 70, paragraph 00193. Benenato teaches cholesterol as a structural lipid on page 69, paragraph 00191. Benenato teaches pegylated lipid such as PEG-DMG on page 69, paragraph 00190.
As to claim 4, Benenato teaches DSPC on page 70, paragraph 00193, cholesterol on page 69, paragraph 00191, and PEG-DMG on page 69, paragraph 00190.


    PNG
    media_image6.png
    488
    1136
    media_image6.png
    Greyscale

The above teachings are understood to read on the required N:P ratio.
As to claim 8, Benenato teaches the following weight ratios on page 106, paragraph 00320, relevant text reproduced below.

    PNG
    media_image7.png
    292
    1164
    media_image7.png
    Greyscale

These weight ratios are understood to read on the required weight ratio.
As to claim 11, Benenato teaches the following particle diameters on page 68, paragraph 00187, reproduced below.

    PNG
    media_image8.png
    240
    1153
    media_image8.png
    Greyscale


As to claim 12, this is an independent claim requiring essentially the same subject matter as claim 1 except also a pharmaceutical excipient to form a pharmaceutical composition. Benenato teaches pharmaceutical excipients as of pages 63-64, paragraph 0166. The resultant composition formed by the mRNA of Businesswire or Mullard, the lipid of Benenato, and the excipient of Benenato would have formed a pharmaceutical composition.
As to claim 15, this claim recites DSPC, cholesterol, and PEG-DMG. This claim is rejected for essentially the same reason that claim 4 is rejected.
As to claim 16, this claim recites N:P ratios. This claim is rejected for essentially the same reason that claim 5 is rejected.
As to claim 19, this claim recites wt/wt ratios, and is rejected for essentially the same reason that claim 8 is rejected.
As to claim 22, this claim recites a particle diameter of 50 nm to 100 nm, and is rejected for essentially the same reason that claim 11 is rejected.
As to claim 27, Benenato teaches the following on page 64, top paragraph, reproduced below.

    PNG
    media_image9.png
    642
    1170
    media_image9.png
    Greyscale

The preservative of Benenato appears to read on the claimed preservative, and the citric acid and sodium citrate of Benenato would appear to read on the recited isotonic agent.
Note Regarding Reference Date Issues: The instant application ultimately claims benefit to provisional application 62/579,671, filed 31 October 2017.
Businesswire was published on 26 July 2016, and Mullard in September 2016. Both of these references were published over a year prior to the effective filing date of the instant application. As such, both references are prior art under AIA  35 U.S.C. 102(a)(1). In view of the prior art publication dates of over a year prior to the effective filing date, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) and/or 102(b)(1)(B) would not appear to be applicable.
Benenato was published on 23 March 2017. This is less than a year prior to the effective filing date of the instant application. However, the Benenato publication includes inventors who are not inventors of the instant application. As such, the 
Additionally, Benenato was effectively filed as early as 17 September 2015. This is earlier than the effective filing date of the instant application. However, there are differences in inventive entity between Benenato and the claimed invention; as such, the exceptions under AIA  35 U.S.C. 102(b)(2)(A) would not appear to be applicable. See MPEP 2154.01(c).


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,691 in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2) or Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
The instant claims are drawn to a composition comprising a specific ionizable lipid and a mRNA nucleic acid of a specific sequence encoding a VEGF-A polypeptide.
The conflicting claims are drawn to a composition comprising a specific ionizable lipid, as of conflicting claim 1. The composition is for delivery of a mRNA, as of conflicting claim 21.
The conflicting claims are silent as to what the mRNA delivered by the composition encodes.
Businesswire and Mullard teach a mRNA known by the trade name “AZD8601.” This is understood to be a mRNA with the recited sequence which codes for a portion of the VEGF-A polypeptide with the recited sequence; see the explanation above.
It would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims to have delivered the mRNA sequence of Businesswire and Mullard. The composition of the conflicting claims is drawn to a composition useful for delivering a therapeutic mRNA sequence. As the composition of Businesswire and Mullard is a therapeutic mRNA sequence, the skilled artisan would have been motivated to have used the composition of the conflicting claims to have predictably delivered the mRNA sequence of Businesswire and Mullard with a reasonable expectation of success.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,442,756 in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2) or Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
The instant claims are drawn to a composition comprising a specific ionizable lipid and a mRNA nucleic acid of a specific sequence encoding a VEGF-A polypeptide.
The conflicting claims are drawn to a composition comprising a specific ionizable lipid, as of conflicting claim. This lipid may have the following structure, as of conflicting claim 8, reproduced below.

    PNG
    media_image10.png
    183
    403
    media_image10.png
    Greyscale

R4 may be the following, as of conflicting claims 2-3, relevant text reproduced below.

    PNG
    media_image11.png
    92
    408
    media_image11.png
    Greyscale

As such, the conflicting lipid reads on the claimed lipid in the case wherein R4 is –(CH2)nQ and Q is OH, and n is 2. Conflicting claim 18 also recites a mRNA.

Businesswire and Mullard teach a mRNA known by the trade name “AZD8601.” This is understood to be a mRNA with the recited sequence which codes for a portion of the VEGF-A polypeptide with the recited sequence; see the explanation above.
It would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims to have delivered the mRNA sequence of Businesswire and Mullard. The composition of the conflicting claims is drawn to a composition useful for delivering a therapeutic mRNA sequence. As the composition of Businesswire and Mullard is a therapeutic mRNA sequence, the skilled artisan would have been motivated to have used the composition of the conflicting claims to have predictably delivered the mRNA sequence of Businesswire and Mullard with a reasonable expectation of success.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,266,485 in view of Businesswire (https://www.businesswire.com/news/home/20160726005317/en/AstraZeneca-Moderna-Announce-Filing-Clinical-Trial-Application accessed 8 November 2021, originally published 26 July 2016, pages 1-2) or Mullard (Nature Reviews Drug Discovery, Vol. 15, September 2016, page 595).
The instant claims are drawn to a composition comprising a specific ionizable lipid and a mRNA nucleic acid of a specific sequence encoding a VEGF-A polypeptide.


    PNG
    media_image12.png
    556
    451
    media_image12.png
    Greyscale

Conflicting claim 21 is drawn to the delivery of mRNA.
The conflicting claims are silent as to what the mRNA delivered by the composition encodes.
Businesswire and Mullard teach a mRNA known by the trade name “AZD8601.” This is understood to be a mRNA with the recited sequence which codes for a portion of the VEGF-A polypeptide with the recited sequence; see the explanation above.
It would have been prima facie obvious for one of ordinary skill in the art to have used the composition of the conflicting claims to have delivered the mRNA sequence of Businesswire and Mullard. The composition of the conflicting claims is drawn to a composition useful for delivering a therapeutic mRNA sequence. As the composition of 
The instant claims require a lipid with a specific structure. As best understood by the examiner, the structure of the lipid of the conflicting claims overlaps with the claimed structure in the case wherein M and M’ are ester groups R4 is –(CH2)nQ wherein n=2 and Q is OH, l is 5, and R’, R2 and R3 are C9 alkyl groups.

Claims 1-5, 8, 11-12, 15-16, 19, 22, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, 13, 25-41, and 43 of copending Application No. 17/609,258 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a specific combination of a specific lipid and one of various specific mRNA sequences encoding a VEGF polypeptide.
Copending claim 1 is drawn to a combination of the lipid DLin-MC3-DMA and one of a specific mRNA sequence encoding a VEGF polypeptide. Copending claim 40 recites a method of transdermal delivery by administering the mRNA sequence with a specific lipid which is the same lipid as recited by the instant claims.
Instant claim 1 and copending claim 40 differ because copending claim 40 is drawn to a method of transdermal administration, whereas the instant claims are drawn to a composition. Nevertheless, the composition used in the method of copending claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Copending Case 16/305,224 – No Double Patenting Rejection
As a relevant copending case, the examiner cites application 16/305,224. Claim 1 of the ‘224 application is drawn to a modified mRNA encoding the polypeptide with the sequence Seq. ID #2 in a specific buffer.
The examiner has decided not to reject the instant claims over the claims of the ‘224 application on the grounds of non-statutory double patenting. This is for the following reasons.
First, the claims of the ‘224 application do not recite the lipid required by the instant claims.
Secondly, the claims of the ‘224 application do not recite the required mRNA sequence. The examiner notes that the peptide sequence encoded by the mRNA recited by the ‘224 application appears to be the same as that required by the instant claims. Nevertheless, that is insufficient to show that the mRNA sequences recited by the claims of the ‘224 application would have been the same as the recited mRNA sequences. This is at least because nothing in the claims of the ‘224 application recites 


Close Commonly Assigned Cases – No Double Patenting Rejection
As a relevant document, the examiner cites US Patent 9,868,692. The ‘692 patent is drawn to the following chemical structure, as of claim 1, reproduced below.

    PNG
    media_image13.png
    168
    431
    media_image13.png
    Greyscale

This structure differs from the claimed invention because there are only six carbon atoms linking the nitrogen atom and the top carbonyl carbon (including the top carbonyl carbon). In contrast, the structure recited by the instant claims have 8 carbons linking the nitrogen atom and the top carbonyl carbon (including the top carbonyl carbon). As such, this is a different lipid than what is recited by the instant claims. The combination of the claims of the ‘692 patent with Businesswire or Mullard would not have achieved the claimed invention.
Double patenting rejections over US Patents 9,867,888, and 9,868,693 have also not been written because the recited lipid in the claims of these patents differs from the instantly recited lipid.

Additional Cited Prior Art – No Rejection
Bancel Reference: As additional relevant prior art that has not previously been cited, the examiner cites Bancel et al. (US 2013/0259923 A1). Bancel et al. (hereafter referred to as Bancel) is drawn to modified polynucleotides for the production of secreted proteins, as of Bancel, title and abstract. Bancel teaches the following in Example 49, paragraph 1463, reproduced below.

    PNG
    media_image14.png
    91
    400
    media_image14.png
    Greyscale

However, the sequence of Bancel is only about 75% similar to the claimed sequences. See the following sequence to sequence comparison, wherein “Qy” refers to the sequence of Bancel and “Db” to the claimed sequence.

    PNG
    media_image15.png
    1007
    635
    media_image15.png
    Greyscale


Chien Reference: As an additional relevant reference that has not previously been cited, the examiner cites Chien et al. (US 20140073687 A1). Chien et al. (hereafter referred to as Chien) is drawn to modified mRNA, as of Chien, title and abstract, which can be used for the delivery of VEGF (vascular endothelial growth factor) A, as of Chien, paragraph 0019, 0020, and 0033, as well as elsewhere in the document. Chien teaches that the following mRNA sequences encode VEGF, as of Chien, page 16, Table 1, reproduced below.

    PNG
    media_image16.png
    313
    405
    media_image16.png
    Greyscale

In fact, sequences 95-99 and 140-151 are actually DNA sequences, and are all over 3000 nucleotides long. As such, none of these read on the required mRNA sequences, which are between 840-850 nucleotides long.

Nolta Reference: As an additional relevant reference, the examiner cites Nolta et al. (US 2016/0046685 A1). Nolta et al. (hereafter referred to as Nolta) is drawn to a nucleic acid encoding the 165A isoform of vascular endothelial growth factor A (VEGF-A). Nolta teaches a nucleic acid encoding VEGF-A as of sequence ID #1 of Nolta, as of Nolta, paragraphs 0009 and 0043, wherein the relevant sequence is reproduced below.

    PNG
    media_image17.png
    391
    581
    media_image17.png
    Greyscale

As an initial matter, the above-reproduced sequence appears to be a DNA sequence rather than a mRNA sequence. However additionally, as best understood by the examiner, the above-reproduced sequence appears to refer only to the nucleic acids 
De Fougerolles Reference: As an additional relevant reference, the examiner cites de Fougerolles et al. (US 2013/0156849 A1). De Fougerolles et al. (hereafter referred to as de Fougerolles) is drawn to nucleic acids made from modified nucleotides, as of the title and abstract. De Fougerolles teaches that seq ID #19 is a mRNA sequence encoding VEGF-A, as of de Fougerolles, paragraph 1101. However, this sequence appears to be deficient for essentially the same manner as sequence #16115 of Bancel et al. (US 2013/0259923 A1) is deficient. As such, no rejection over de Fougerolles has been written by the examiner.
Additional Bancel References: As additional relevant references, the examiner cites Bancel et al. (US 2015/0246139 A1), Bancel et al. (US 2018/0002393 A1), and Bancel et al. (US 2014/0275229 A1). Both references teach a mRNA encoding VEGF-A peptide. In Bancel ‘139, this is seq. ID 26181, as of Bancel ‘139, paragraphs 1377-1378. In Bancel ‘393, this is seq. ID #33910, as of paragraphs 1348-1349. In Bancel ‘229, this is seq. ID #1672, as of paragraph 1502. As best understood by the examiner, both these sequences are similar to that of sequence #19 of de Fougerolles, and are thereby deficient in the same manner as the sequences of de Fougerolles. As such, no rejection over either Bancel reference has been written by the examiner.

Note Regarding Response to Request For Information Under 37 C.F.R. 1.105
Time Period for Response: As this request for information is concurrent with a non-final office action, the time period for response is the same as that for a normal non-final office action.
Large Documents: In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
IDS Fee/Certification Waiver: The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
Unknown or Unobtainable Items: The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612